United States Court of Appeals
                      For the First Circuit

No. 00-2097

                    UNITED STATES OF AMERICA,

                            Appellant,

                                 v.

                    JOHN MORAN and NORA MORAN,

                      Defendants, Appellees.




                               ERRATA



     The opinion of this court issued on September 23, 2002, should

be amended as follows:



     On page 2, first full paragraph, line 1, replace "Greenburg"

with "Greenberg".

     On page 30, lines 3-4, replace the phrase "but it not" with

the phrase "but it did not".

     On page 32, line 3 of 2nd full paragraph, replace "loan" with

"loans".